Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 5/10/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 5/10/2022.  In particular, claim 1 has been amended to limit the amount of liquid curing catalyst from original claim 2.  For claims 4-6 and 9-13, this combination of limitations was not present in the original claims.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1, 4-6, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer (US 4,124,556) in view of Henry (US 5,101,001).
With respect to claims 1, 6, and 13, Schafer discloses molding compositions for foundry core comprising a polyurethane resin, aggregate (sand), and iron oxide (abstract), wherein the examples include silica sand (col. 4, lines 12-14), two part polyurethane resin including polyisocyanate and a benzylic ether resin (i.e., polyol) (col. 4, lines 30-35), iron oxide pigment that is a mixture of 4 parts yellow iron oxide and 1 part red iron oxide pigment (col. 4, lines 25-28), and a curing catalyst that is liquid dimethylethylamine or 4-phenyl-propyl-pyridine (Table I).  Also in Table 1, Examples A, B, E, and F are not cured by baking and therefore read on claimed “no bake” foundry mix composition.
	The preamble states that the composition is used “to reduce smoke emissions” which interpreted by the examiner as functional language and not as a positively recited limitation.  While Schafer does not disclose reducing smoke emissions, it does disclose yellow oxide which is a compound that inherently reduces smoke generation.  Case law holds that the recognition of another advantage flowing naturally from following the suggestion of the prior art cannot be the basis for patentability when the difference would otherwise be obvious.  Ex Parte Obiya, 227 USPQ 58, 60 (BPAI 1985), aff’d mem., 795 F.2d 1017 (Fed. Cir. 1986).
Schafer discloses the addition of phenylpropylpyridine liquid curing catalyst (Table I), however, it fails to disclose the amount of catalyst.
Henry discloses a polyurethane-forming foundry binder (abstract) prepared with a liquid amine catalyst such as phenylpropyl pyridine (like Schafer) (col. 7, line 9).  Henry teaches that catalytic activity and effects vary widely and that concentrations therefore also vary widely but generally are in the concentration of 0.01-10 wt % based on the weight of phenolic resin (i.e., claimed first part polyol component) (col. 7, lines 12-20).  Also, one of ordinary skill can determine a suitable amount based on routine experimentation based on expectations.
Given that both Schafer and Henry are drawn to polyurethane foundry compositions comprising amine catalysts and further given that Henry discloses a generally useful range for such catalysts, it would have been obvious to one of ordinary skill in the art to utilize a curing catalyst within the claimed range in the foundry composition of Schafer.
With respect to claim 4, 5, and 9, Schafer discloses adding the catalyst with the resin binder component during preparation of the foundry mold (col. 3, lines 51-57; col. 4, lines 30-42) and therefore discloses keeping the catalyst separate from the polyisocyanate until use.
With respect to claim 10, Schafer discloses that the iron oxide is present in an amount of 0.25-5 parts by weight per 100 parts by weight aggregate, which substantially overlaps with claimed range.
With respect to claims 11 and 12, in Schafer’s examples in Table I, the iron oxide includes 80 wt % yellow iron oxide and 20 wt % red iron oxide.
However, Schafer discloses that any mix of natural and synthetic iron oxides can be used, such as those comprising yellow and red iron oxide (col. 3, lines 31-38).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize any relative amount of yellow and red iron oxides, including those within the scope of the instant claims, absent a showing of unexpected or surprising results.  

Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that the claimed invention reduces he amount of smoke produced during the casting process which does not disclosed or suggested by Schafer and (B) that 
	The preamble of claim 1 states that the composition is used “to reduce smoke emissions” which interpreted by the examiner as functional language and not as a positively recited limitation.  While Schafer does not disclose reducing smoke emissions, it does disclose yellow oxide which is a compound that inherently reduces smoke generation.  Case law holds that the recognition of another advantage flowing naturally from following the suggestion of the prior art cannot be the basis for patentability when the difference would otherwise be obvious.  Ex Parte Obiya, 227 USPQ 58, 60 (BPAI 1985), aff’d mem., 795 F.2d 1017 (Fed. Cir. 1986).

Applicant argues that Schaefer exemplifies that dimethylamine catalyst is flowed with carbon dioxide and is therefore not a “liquid” curing catalyst.
	The examiner agrees, however, Schaefer also discloses using liquid catalyst 4-phenyl-propyl-pyridine (Table 1).
Applicant argues, as related to claim 10, that Schaefer prefers that the amount of iron oxide is 0.25-2 parts by weight per 100 parts by weight of aggregate and is therefore below the claimed range.
	Schaefer also discloses that the amount of iron oxide is 0.1-5 parts by weight per 100 parts by weight of aggregate which overlaps with the claimed range.  Case law holds that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Applicant argues that Schaefer appears to require the addition of a silane which is not taught b applicant.
	The instant claims include open transitional language “comprising” and are therefore open to additional ingredients such as the silane used by Schaefer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn